Exhibit 10.2

CONFIDENTIAL

AMENDMENT III

to the Collaboration Agreement effective as of November 15, 2007 between Ceres,
Inc. and Institute of Crop Sciences of the Chinese Academy of Agricultural
Sciences, as amended (the “Agreement”).

 

  1. The Parties agree to amend Article 13.1 of the Agreement so as to read as
follows:

“This Agreement will enter into force on the date first written hereinabove and
will remain in full force and effect until December 31, 2015. The Parties agree
to add a mutually agreed upon Program and budget for the period starting
November 16, 2012 by August 31, 2012. Notwithstanding the foregoing, Ceres will
have the right to terminate this Agreement unilaterally at any time by giving
sixty (60) days’ prior written notice to ICS.”

 

  2. The Parties agree that this Amendment III is effective as of May 15, 2012.

 

  3. For the remainder, the Agreement remains unchanged and this Amendment III
shall form an integral part thereof.

Made in two (2) copies.

 

Institute of Crop Sciences

Chinese Academy of Agricultural Sciences

    Ceres, Inc. By:  

 

    By:  

/s/ Roger Pennell

Name:  

 

    Name:   Roger Pennell Title:  

 

    Title:   Vice President of Trait Development By:  

/s/ Jianmin Wan

    By:  

/s/ Richard Hamilton

Name:   Jianmin Wan     Name:   Richard Hamilton Title:   Director of ICS    
Title:   President & Chief Executive Officer

 

Page 1 of 1